DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 07/21/2021. Claims 1, 3-5, 7-10, 12-14, 16, 18-20 are currently amended. Claims 1-20 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 07/21/2021 with respect to claims 1, 3, 4, 10, 12, 13, 16, 18-20 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment. Wherein the amended claim limitations has changed the scope. Therefore the examiner did new ground of rejection using Canady (US 6385665 B1).

	Regarding claims 1, 10, 16 and 20, the applicant has amended the claim limitations with same claim concept as previous. Wherein the cited reference Squire (US 2009/0282292 A1) still teaches the currently amended claim limitations “receiving fault reason information on a reason of the fault occurring in the network, and generating restoration basis information on the fault on the basis of the fault reason information”. See Squire teaches- automatic diagnostic module 214 detects/receives a line fault and/or lack of connection to a network element (i.e. fault reason) on the wirelines 122 from detection module 212; then upon detection of a fault/fault reason, automatic diagnostic module 214 initiates diagnostic measurement of characteristics (see [0031]; [0038];). 
Claim Objections
3.	Claim 1, 3, 4, 10, 12, 13, 16, 18-20 is objected to because of the following informalities: The formatting of the claim language is not well defined and clear, because of the phrase “subject to be”. Appropriate correction is required. Examiner still maintains the rejection.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“fault event registering unit”; “fault event filtering unit”; “fault event reporting unit”; “fault detecting unit” and “fault managing unit” in claims 10 and 16.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 2, 4 and [0037]; [0113] of the specification appears to express the corresponding structure of the units may be integrated circuits/processors. That’s why no 112(b). Examiner still maintains the 112(f) invoked. Examiner has suggested to use “circuit” instead of “unit” in the claim language to remove 112(f) invoked. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 

7.   Claim 1-7, 10-20 is rejected under 35 U.S.C. 103 as being unpatentable over Squire (US 2009/0282292 A1) in view of Canady (US 6385665 B1).

Regarding claim 1, Squire teaches a method of managing a network fault, wherein a controller-based fault management apparatus (200 of Fig. 2/110 of Fig. 1; [0031]; [0032]) manages a fault occurring in a network (abstract), the method comprising:
	receiving fault reason information on a reason of the fault occurring in the network ( [0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 {fault occurs in a network-see [0002]; [0003]}; then upon detection of a fault, the automatic diagnostic module 214 is configured to…Hence 214 receives reason of fault occurring in the network. ), and generating restoration (diagnostic) basis information on the fault on the basis of the fault reason information ( [0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ([0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.); and 
	Squire does not teach determining whether or not to report to a management system of the fault on the basis of the restoration basis information and filtering information, and generating report subject classification information including information on whether or not the fault corresponds to a subject to be reported to the management system; and transmitting the fault reason information to the management 
	However, in an analogous art, Canady teaches determining whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying the fault is generated{via unit controller-see Col 8, line 10-14} and forwarded to a centralized fault management node to isolate the fault and to correct the problem; Col 5, line 33-36-wherein the fault reports include information necessary to allow the fault Management node to assess and isolate the detected fault, and to take the steps necessary to correct the problem. )( Hence controller reports to management node of fault on the basis of diagnostic and filtering information), and generating report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a fault management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the management node.); and
transmitting the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send { by unit controller  that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14 } to fault management.) when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.) (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).

Regarding claim 2, 11 and 17, Squire teaches a controller-based fault management apparatus manages a fault occurring in a network.
	Squire does not teach wherein the filtering information corresponds to information on a fault type that requires fault restoration, and corresponds to information received from the management system.
Canady teaches wherein the filtering information corresponds to information on a fault type (Col 3, line 38-39-Fig. 5, a method for fault reports filtering by fault type;) that requires fault restoration (isolation) (Col 3, line 23-32, fault must be “isolated.), and corresponds to information (Cause of the fault) received from the management system (Col 3, line 23-32, fault management systems not only be able to detect faults, but also to determine the cause of the fault in order to ensure that the same type of fault does not continue to occur; and forwarded to a centralized fault management node to isolate the fault (Col 1, line 42-46).) (Hence filtering information corresponds to fault type that requires fault isolation and cause of fault from fault management system.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).

Regarding claim 3, 12 and 18, Squire teaches a controller-based fault management apparatus manages a fault occurring in a network.
	Squire does not teach wherein the report subject classification information comprises information generated on the basis of a result of the determining of whether or not to report the management system of the fault, and corresponds to information representing that the fault corresponds or not to the subject to be reported to the management system.
Canady teaches wherein the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information comprises information generated on the basis of a result of the determining of whether (no suppressed) or not to report the management system of the fault (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45), and corresponds to information representing that the fault corresponds or not to the subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).

Regarding claim 4, 13 and 19, Squire teaches a controller-based fault management apparatus manages a fault occurring in a network.
	Squire does not teach wherein when the fault is determined to correspond to be subject to be reported to the management system on the basis of the report subject classification information, the fault reason information is stored.
	However, in an analogous art, Canady teaches wherein when the fault is determined to correspond to be subject to be reported to the management system on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information (Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.), the fault reason (cause of fault- see Col 1, line 24-27) information is stored (Col 6, line 15-17).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).

Regarding claim 5 and 14, Squire teaches a controller-based fault management apparatus manages a fault occurring in a network.
	Squire does not teach when a request for information on the fault is received from the management system, the stored fault reason information is transmitted to the management system.
Canady teaches when a request for information on the fault is received from the management system (400), the stored fault reason information is transmitted to the management system (400) (Col 6, line 8-17, Fig. 4, Fault Management 400 may interface with fault history database (stored) 405 to request, that includes the status of the current fault state of each device; then see Fig. 4, wherein the 405 communicated with 400.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).

Regarding claim 6 and 15, Squire further teaches wherein the restoration (diagnostic) basis information corresponds to information required from the management system(130) when performing fault restoration (diagnostic ) ([0025]; [0028] diagnostic module 114 generates an operational wireline fault profile. The operational wireline fault profile can be used to diagnose connection faults. The operational wireline fault profile can be communicated to the management system 130.).

Regarding claim 7, Squire further teaches wherein the restoration (diagnostic) basis information includes at least one piece of information on an entity where the fault has occurred, a location of a fault event ([0040], [0009]- The diagnostic ), a fault event occurrence indicator, a fault event release indicator, and a fault event occurrence time.

Regarding claim 10, Squire teaches a controller-based fault management apparatus, wherein the controller-based fault management apparatus (200 of Fig. 2/110 of Fig. 1; [0031]; [0032]) manages a fault occurring in a network (abstract), the apparatus comprising at least one processor configured to implement:
	a fault event registering unit (214-Fig. 2) receiving fault reason information of the fault occurring in the network ([0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 {fault occurs in a network-see [0002]; [0003]}; then upon detection of a fault, the automatic diagnostic module 214 is configured to…Hence 214 receives reason of fault occurring in the network.), and generating restoration (diagnostic) basis information on the fault on the basis of the fault reason information ([0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ([0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.); and
	Squire does not teach a fault event filtering unit determining whether or not to report to a management system of the fault on the basis of the restoration basis information and filtering information, and generating report subject classification 
However, in an analogous art, Canady teaches a fault event filtering unit (unit controller that filter-see Col 8, line 10-14) determining whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying the fault is generated {via unit controller-see Col 8, line 10-14} and forwarded to a centralized fault management node to isolate the fault and to correct the problem; Col 5, line 33-36-wherein the fault reports include information necessary to allow the fault Management node to assess and isolate the detected fault, and to take the steps necessary to correct the problem. )(Hence controller reports to management node of fault on the basis of diagnostic and filtering information), and generating report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports ) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the management node.); and
a fault event reporting unit transmitting the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send { by unit controller(obvious controller has a fault reporting unit) that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14 } to fault management.) when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.) (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).
Regarding claim 16, Squire teaches a controller-based fault management system (200/100), wherein the system manages a fault occurring in a network (Abstract), the system comprising at least one processor configured to implement:
	a fault detecting unit (212/112-Fig. 2/1) detecting whether or not the fault occurs in the network ( [0031], fault detection module 212 determines faults on the wirelines 122 {fault occurs in a network-see [0002]; [0003]}.), and when the fault occurs, transmitting fault reason information to a fault managing unit (214 and 216-Fig. 2) ( [0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 /network; Upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline.)(Hence 212 detects fault occurs in the network and transmits fault reason to 214 and 216.); and
the fault managing unit (214 and 216-Fig. 2),
	wherein the fault managing unit (214 and 216-Fig. 2): generates restoration (diagnostic) basis information on the fault on the basis of the fault reason information ([0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ( [0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.); 
	Squire does not teach determines whether or not to report to a management system of the fault on the basis of the restoration basis information and filtering information; generates report subject classification information including information on whether or not the fault corresponds to a subject to be reported to the management 
However, in an analogous art, Canady teaches determines whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying the fault is generated {via unit controller-see Col 8, line 10-14} and forwarded to a centralized fault management node to isolate the fault and to correct the problem; Col 5, line 33-36-wherein the fault reports include information necessary to allow the fault Management node to assess and isolate the detected fault, and to take the steps necessary to correct the problem. )(Hence controller reports to management node of fault on the basis of diagnostic and filtering information); generates report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the ); and when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.) (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.), transmits the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send {by unit controller that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14} to fault management.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).
	
Regarding claim 20, Squire teaches a method of managing a network fault, wherein a controller-based fault management system (200/100) manages a fault occurring in a network (abstract), the method comprising:
	detecting whether or not the fault occurs in the network ( [0031], fault detection module 212 determines faults on the wirelines 122 {fault occurs in a network-.), and when the fault occurs, receiving fault reason information ([0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 /network; Upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline.)(Hence 212 detects fault occurs in the network and transmits fault reason to 214);
	generating restoration (diagnostic) basis information on the fault on the basis of the fault reason information ([0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ([0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.); and
	Squire does not teach determining whether or not to report to a management system of the fault on the basis of the restoration basis information and filtering information, and generating report subject classification information including information on whether or not the fault corresponds to a subject to be reported to the management system; and when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification information, transmitting the fault reason information to the management system.
However, in an analogous art, Canady teaches determining whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying  )( Hence controller reports to management node of fault on the basis of diagnostic and filtering information), and generating report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the management node.); and when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.), transmitting the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send { by unit controller  that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14 } to fault management.)  (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Canady and apply them on the teaching of Squire to provide faults are managed efficiently and reliably, and burden on fault management system for addressing each fault that is detected, is reduced (Canady; Col 2, line 10-14.).
        
8.   Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Squire (US 2009/0282292 A1) in view of Canady (US 6385665 B1), further in view of Kanai (US 6519614 B1).

Regarding claim 8, Squire teaches a controller-based fault management apparatus manages a fault occurring in a network.
	Squire- Canady does not teach wherein temporal information on a time at which the information on the fault reason is activated is received, and the temporal information is stored as temporal information on a fault event occurrence time.
	However, in an analogous art, Kanai teaches wherein temporal information on a time at which the information on the fault reason is activated is received, and the temporal information is stored as temporal information on a fault event occurrence time (Col 14, line 22-28; ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kanai and apply them on the teaching of Squire- Canady to provide a method to enable easy and efficient recovery processing at a time of fault occurrence (Kanai; Col 2, line 66-Col 3, line 1-3.).

9.   Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Squire (US 2009/0282292 A1) in view of Canady (US 6385665 B1), further in view of Macbeth (US 2005/0193225 A1).

Regarding claim 9, Squire teaches a controller-based fault management apparatus manages a fault occurring in a network.
	Squire- Canady does not teach wherein temporal information on a time at which the information on the fault reason is de-activated is received, and the temporal information is stored as temporal information on a fault event release time.
	However, in an analogous art, Macbeth teaches wherein temporal information on a time at which the information on the fault reason is de-activated is received, and the temporal information is stored as temporal information on a fault event release time ([0019]; ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Macbeth and apply Squire- Canady to provide a method for enabling automatic recovery from fault conditions in the computer services (Macbeth; [0007]).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone 


/MEHEDI S ALEY/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415